Citation Nr: 1128245	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  06-17 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to extraschedular consideration under 3.321(b) for service-connected disabilities.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to December 1993.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO).  

In a February 2011 decision, the Board remanded the claim and the case has been returned to the Board for further appellate review.


FINDING OF FACT

As entitlement to extraschedular consideration under 3.321(b) for service-connected disabilities has been established and implemented, there is no further "controversy" or "justiciable" issue remaining before the Board.  


CONCLUSION OF LAW

The claim of entitlement to extraschedular consideration under 3.321(b) for service-connected disabilities is dismissed for lack of subject matter jurisdiction.  38 U.S.C.A. §§ 1155, 7105(d)(5) (West Supp. 2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that the Veteran has appealed to the Board a claim of entitlement to extraschedular consideration under 3.321(b) for service-connected disabilities.  In February 2011, the Board remanded the claim to ensure that the RO implemented an August 2010 Compensation and Pension (C&P) memorandum awarding compensation at the 100 percent level from December 19, 2003.  This task has been accomplished in an October 2010 rating decision.  As the issue on appeal has been established and implemented, there is no further "controversy" or "justiciable" issue remaining before the Board.  Accordingly, the issue of entitlement to extraschedular consideration under 3.321(b) for service-connected disabilities is dismissed without prejudice.  38 U.S.C.A. § 7105(d) (West Supp. 2010).  See Schoen v. Brown, 6 Vet. App. 456, 457 (1994); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appeal as to the issue of entitlement to extraschedular consideration under 3.321(b) for service-connected disabilities is dismissed.


____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


